PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date December 16, 1966.
*469After oral argument and upon consideration of the petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied. The petition for attorney’s fees filed by Respondent is granted in the sum of three hundred fifty ($350.00) dollars.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.